Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites an intelligent identification cooking system of an oven comprising an image acquisition system, an image analysis and processing system, and a temperature measurement and monitoring system, wherein the image analysis and processing system comprises an image analysis processor and a signal modifier and an image mode acquired by the image acquisition system is in an RGB color format, wherein the analysis processor first converts the RGB color format into a YIQ format, where the Y value represents a brightness, the I and the Q are hue values representing from orange to green and from purple to yellow-green respectively, wherein the analysis processor is configured to perform calculations on YIQ values of a pixel in an image using Formula 1 to obtain a pixel classification value Pmm: 
Pmm = a x Y+b x I+c x Q+A   [Formula 1]
wherein by limiting a threshold of the pixel classification value Pmn, a steak type image is segmented, and the image is divided into an upper surface area (Si) of the steak type, a side area (S2) of the steak type, and a background (S3), wherein the upper surface -3-PATENTHXIP-1008US area (S1) is subdivided into a lean meat area (Si-i) and a fatty meat area (Si-2) according to the brightness value Y, and wherein a type of a steak is identified by thickness h, size or weight, and fattiness; and wherein the intelligent menu control system collects signals from the image analysis and processing system and the temperature measurement system and the type of the steak obtained through analysis is matched with a preset standard cooking curve, the standard cooking curve being calibrated with the thickness, the size or weight, the fattiness and an initial temperature to obtain a calibrated cooking curve; wherein, a cooking control program is simultaneously obtained according to a rawness requirement input by a user and the control program is output to a control terminal and executed to perform cooking which the closest prior art or record of Bhogal (US 2018/0292092), Erbe (US 2017/0115008) or Libman (US 2013/0306627) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/12/2022